DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62067957 dated 10/23/2014, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Therefore, the earliest priority is given to 62098894 dated 12/31/2014.

Response to Amendment
The Amendment filed 04/29/2022 has been entered. Claim 1, 3 and 5 have been amended. Claims 14-15 have been added. Claims 1-15 are pending in this application. 

Response to Arguments
Applicant's arguments filed 04/29/2022, have been fully considered but are not persuasive/ moot because the arguments do not apply to any of the references being used in the current rejection.
Arguments related to 112 b
The Office Action alleged that claims 1-13 are generally narrative and indefinite with respect to the terms “selectively” and “rigidly.” Applicant respectfully disagrees.
At Page 4, the Office Action has, without citation to any references, made certain interpretations with respect to “selectively” and “rigidly.” As set forth in MPEP 2173.02, “Te]xaminers, however, are cautioned against confusing claim breadth with claim indefiniteness. A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined. Instead, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear.” MPEP 2173.02. Here, the Office Action has not alleged that the “boundaries of the protected subject matter are not clearly delineated and the scope is unclear,” but has instead offered its own interpretations of certain claim features (without citation to any reference and to which the Applicant does not concede). Accordingly, Applicant respectfully asserts that the rejection is improper.
Reply
Examiner respectively disagree.
“selectively”, isn’t really clear and 112 b rejection related to that term is maintained. “selectively” can mean optionally or not necessary; Applicant is advised to rephrase using exact phrases like “wherein”.

Arguments related to 103
Claim 1 recites, in part, “a calibration fixture having a fiducial arranged to selectively contact the touch probe based upon movement between the touch probe assembly and the fixture.”
At page 5, the Office Action alleges that 
JORDIL teaches a vision system for guiding a touch probe assembly [0007] comprising: a calibration fixture having the fiducial arranged to selectively contact the touch probe "probe head 13" based upon movement between the touch probe assembly and the fixture (A measuring scale 10X, Another measuring scale 10Y that measure the probe location "offset" when contact the object 15 [0080)(0081); Fig.1)
Office Action at Page 5. Applicant respectfully disagrees with the rejection.
Jordil describes “a portal coordinate measuring machine 1 (CMM).” Jordil at [0065]. “[T]he tool carrier 13 is movable to any desired point in a measuring volume (work zone) of the coordinate measuring machine 1 in the directions X, Y and Z. The measuring volume is defined by the base 5 and the frame components 7,9,11.” Id. at [0067]. “An object 15 to be measured is positioned in the space of the measuring volume on the base 5.” Id. at [0069]. “The stylus is used in a manner known per se for touching the object 15 to be measured.” Id. at [0070].
“A measuring scale 10X being part of the X-measuring instrument is schematically represented on the long side of the base 5” and “another measuring scale 10Y is arranged parallel to the Y-direction on the bridging portion 9 of the frame.” Id. at [0080]-[0081].
The Office Action, however, has not demonstrated that Jordil discloses, teaches, or suggests “a calibration fixture having a fiducial” as recited in claim 1. Instead, the Office Action has identified object 15 as allegedly corresponding to the recited “calibration fixture” and measuring scales 10X-Y as allegedly corresponding to the recited “fiducial.” The Office Action, however, has not demonstrated that Jordil discloses, teaches, or suggests “a calibration fixture having a fiducial.”
Additionally, Applicant notes that the Office Action has not fully addressed each element of independent claim 1. The Office Action is silent regarding (in bold): the calibration fixture including a beamsplitter that allows both illumination light to pass from a source through the fiducial and a first optical path that is turned through an angle for viewing through the fiducial into a space thereabove... (claim 1) 
The Office Action is also silent regarding (in bold): a second vision system camera assembly mounted rigidly with respect to the touch probe assembly and having a second camera axis that selectively views the fiducial as illuminated by the source. (claim 1)
In accordance with MPEP 2143.03: Examiners must consider all claim limitations when determining patentability of an invention over the prior art, and all words in a claim must be considered. Applicant submits that the Office Action has not properly addressed all claim limitations, and thus, a prima facie case of obviousness has not been established. Further, Applicant submits that none of the cited references teach or suggest the elements excluded from the Office’s analysis (as identified above). Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 1 and any claims dependent therefrom.
Applicant also requests withdrawal of the rejection of claim 13, which recites “an optics block with a fiducial pattern on an illuminated reticle.” Accordingly, Applicant respectfully requests withdrawal of the rejection of claim 13, for at least the reasons set forth above, and any claims dependent therefrom.
Reply
The examiner explained on the office action, that Jordil present a simple replacing of objects, or elements, where Jordil  still measuring the distance the probe move on the object “calibration fixture”, using fiducial that is moved from being attached to “calibration fixture” as outlined. KSR substitution of one known element for another to obtain predictable results of deciding the location of the moving probe.  Changing the optical pass using well-known elements was covered by Takagi. Replacing objects, or elements, is KSR Simple substitution of one known element for another to obtain predictable results, and the invention is about deciding the location of the moving probe which corresponds to deciding the location of the head.
Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1/13/14, the limitation “selectively” can mean optionally or not necessary; Applicant is advised to rephrase using exact phrases like “wherein”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JORDIL (US 20150285616 A1), hereinafter JORDIL, in view of Takagi (JP2006267032A), hereinafter Takagi.
Regarding claim 1 (as best understood by the examiner), 
JORDIL teaches a vision system for guiding a touch probe assembly [0007] comprising:
a calibration fixture having a fiducial arranged to selectively contact the touch probe “probe head 13” based upon movement between the touch probe assembly and the fixture (A measuring scale 10X, Another measuring scale 10Y that measure the probe location “offset” when contact the object 15 [0080][0081]; Fig. 1);
a first vision system camera assembly; a second vision system camera assembly mounted rigidly with respect to the touch probe assembly (The first camera 20, The second camera 21 [0086][0087]; Fig. 1).
JORDIL did not explicitly teach a beam-splitter that allows both illumination light to pass from a source through a first optical path that is turned through an angle for viewing into a space there above that selectively contains the touch probe assembly.
Takagi teaches a beam-splitter that allows both illumination light to pass from a source through a first optical path that is turned through an angle for viewing into a space there above that selectively contains the touch probe assembly (Prism 9 and half-mirror 12c, Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Takagi to the teachings of JORDIL. The motivation for such an addition would be to guide the optical path between the light source and surface and back from the surface to the camera for accurate measurement while changing the camera position (Takagi, abstract). 

Regarding claim 3, 
The combination of JORDIL and Takagi teaches all the features of claim 1, as outlined above.
JORDIL did not explicitly teach a field lens assembly located in the first optical path “to reduce parallax generated by reflected light from the touch probe and balance illumination across a field of view of the second vision camera assembly” intended use.
Takagi teaches a field lens assembly located in the first optical path (lens 12a and 12b, Fig. 1).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Takagi to the teachings of JORDIL. The motivation for such an addition would be to guide the optical path between the light source and surface and back from the surface to the camera for accurate measurement while changing the camera position (Takagi, abstract). 

Regarding claim 4, 
The combination of JORDIL and Takagi teaches all the features of claim 1, as outlined above.
JORDIL further teaches wherein the touch probe assembly is located on a moving arm of a coordinate measuring machine “CMM” ([0013][0016][0019]; Fig. 1-4).


Regarding claim 5, 
The combination of JORDIL and Takagi teaches all the features of claim 4, as outlined above.
JORDIL further teaches a controller that 2tracks motion of the arm “a controlling and processing unit” [0082] and wherein each of the first vision system camera and the 3second vision system camera provide feedback for recording a position of the arm based 4upon the controller ([0040]-[0042]) when, respectively, the touch probe contacts the fiducial (A measuring scale 10X, Another measuring scale 10Y that measure the probe location “offset” when contact the object 15 [0080][0081]; Fig. 1);

Regarding claim 6, is rejected under the same reasoning as claim 5, where JORDIL further teaches calibration by computing an offset between the second camera and the touch probe and is stored for use in runtime to assist in guiding the arm with respect to a runtime object [0036].

Regarding claim 7, is rejected under the same reasoning as claim 1, wherein it is obvious to mount the beamsplitter and the illumination light with respect to a mounting base that supports the second vision system camera or different mounts that are connected via the apparatus housing (Takagi, Figs. 1-6). 


Regarding claim 15, is rejected under the same reasoning as claim 2, Takagi teaches a field lens assembly located in the first optical path (lens 12a and 12b, Fig. 1).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over JORDIL, in view of Takagi , and in further view of Freifeld et al. (US 5825666 A), hereinafter Freifeld.
Regarding claim 2, 
The combination of JORDIL and Takagi teaches all the features of claim 1, as outlined above.
JORDIL did not explicitly teach a plurality of touch probe assemblies each selectively movable with respect to the fixture to each selectively contact the fiducial “object”, respectively.
Freifeld teaches a plurality of touch probe assemblies each selectively movable with respect to the fixture to each selectively contact the fiducial “object”, respectively (Star probes are different from simple probes in that a cluster of any number of probe extensions can extend from the main probe shaft at different angles and lengths.; Col. 11 Lines 31-47; Fig. 6 and 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Freifeld to the teachings of JORDIL and Takagi. The motivation for such an addition would be to determine the position of the contact tip at the distal end of the probe extensions (Freifeld, Col. 11 Lines 31-47). 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over JORDIL, in view of Takagi, and in further view of Slettemoen et al. (US 20100286812 A1), hereinafter Slettemoen.
Regarding claim 13 (as best understood by the examiner), 
JORDIL teaches an integrated calibration arrangement for calibrating a first vision system camera 2that guides a moving touch probe with respect to a work-piece ([0007] Fig. 1) comprising:
3a base that mounts a second vision system camera; the touch 5probe that is selectively viewed by the first vision system camera (A measuring scale 10X, Another measuring scale 10Y that measure the probe location “offset” when contact the object 15 [0080][0081]; The first camera 20, The second camera 21 [0086][0087]; Fig. 1).
JORDIL did not explicitly teach an optics block with a 4fiducial pattern on an illuminated reticle; a beam splitter in the optical block that merges an optical path of a source that illuminates the reticle.
Takagi teach an optics block; a beam splitter in the optical block that merges an optical path of a source that illuminates (Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Takagi to the teachings of JORDIL. The motivation for such an addition would be to guide the optical path between the light source and surface and back from the surface to the camera for accurate measurement while changing the camera position (Takagi, abstract). 
However, JORDIL teaches a measuring scale 10X and another measuring scale 10Y; JORDIL did not explicitly teaches fiducial pattern illuminated on a reticle within the optical path of the camera.  
Slettemoen teaches fiducial pattern illuminated within the optical path of the camera (fiducial patterns 34 [0031]-[0032]; Fig. 1-5; reticle is an obvious alternative pattern).  
It would have been obvious to one having ordinary skill in the art before the effective filing date to add the teachings of Slettemoen to the teachings of JORDIL and Takagi. The motivation for such an addition would be to accurately relate positions of machine parts to each others (Slettemoen [0015]). 

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and handling the 112 rejections.
Claim 14 would be allowable if rewritten and handling the 112 rejections.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYMAN A ABAZA whose telephone number is (571)270-0422. The examiner can normally be reached Mon-Fri 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 5712703618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYMAN A ABAZA/Primary Examiner, Art Unit 2419